DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 11/10/2022 and Applicant’s request for reconsideration of application 17/067516 filed 11/10/2022.
Claims 1-20 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statement filed 07/15/2022 has been received, considered as indicated, and placed on record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the global treasury computer system, local treasury computer system, plurality of computer applications or portlets (software executable by said processor not stored on hardware), a global customer data computer application (software not stored on hardware), front end application portlet (unclear where this resides), least one central processing unit executing the instructions (unclear where this resides), transfer portlet (unclear where this resides), global transfers computer application (software not stored on hardware), country selection portlet (software not stored on hardware), foreign exchange computer application (software not stored on hardware). Claims 1-10 recite both software element(s) and “systems” but do not recite what physical structural perform contain and perform the function of the cited software element(s) nor do the claim recite the components of the various systems or how each system is connected. 
Claims 11-20 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the global treasury computer system, local treasury computer system, treasury computer system, centralized customer computer database (software not stored on hardware), computer control system,  front end application portlet (software not stored on hardware), user interface, global transfers computer application (software not stored on hardware), country selection portlet (software not stored on hardware), foreign exchange computer application (software not stored on hardware). Claims 11-20 recite both software element(s) and “systems” but do not recite what physical structural perform contain and perform the function of the cited software element(s) nor do the claim recite the components of the various systems or how each system is connected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a real time rate request from a customer without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, and independent claim 11 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “a global treasury computer system processing first foreign exchange (FX) rates for first currencies supported by a global treasury to determine first transfer FX rates;	a local treasury computer system processing second FX rates for second currencies not supported by the global treasury to determine second transfer FX rates;	a computer control system comprising a processor and a memory comprising program instructions, wherein the program instructions are executable by the processor when executed, said computer control system executing a treasury application programming interface to interface with said global treasury computer system and said local treasury computer system and to transmit real time the first and second transfer FX rates responsive to the real  time rate request;	a centralized customer computer database comprising at least a first non-transitory computer-readable medium storing customer information including profile information for customers;	a plurality of computer applications or portlets executable by said processor of said computer control system, said plurality of computer applications or portlets comprising:	a global customer data computer application electronically receiving the customer information, and storing the customer information in said centralized customer computer database;	a front end application portlet, implemented by at least one central processing unit executing the instructions, receiving electronic global transfer instructions from a customer computer associated with a customer, wherein the front end application portlet is configured to provide integration into a personal internet banking system (PIB) of the customer computer and capture and validate amended instructions received from the customer computer, wherein the global customer data computer application authenticates the PIB of the customer, and upon authentication, provides the customer with access to the other linked PIBs in the other countries without requiring the customer to verify the PIBs in the other countries; 	a transfer portlet, implemented by the at least one central processing unit executing the instructions, receiving electronic global transfer instructions from the customer computer associated with the customer;	a global transfers computer application processing the electronic global transfer instructions received by the front end application portlet and the transfer portlet via an enterprise application interface from the customer computer and, responsive to said processing the electronic global transfer instructions, generating an electronic global transfer message to process an automatic transfer of funds from a first account of the customer with a first entity in a first country having first country specific requirements to a second account of the customer with a second entity in a second country having second country specific requirements, wherein the electronic global transfer message comprises a FX electronic transfer instruction or a non-FX electronic transfer instruction to be used in the automatic transfer between the first account in the first country and the second account in the second country;	a country selection portlet receiving an electronic country selection from the customer computer associated with the customer and communicating with the global transfers computer application via the enterprise application interface to verify the first account and the second account are transactable; and	a foreign exchange computer application electronically connecting to the computer system control via the treasury application programming interface to receive real time rates for FX transfers, and processing the real time rates for use in determining transfer FX rates to be used in the automatic transfer between the first account in the first country and the second account in the second country, wherein the foreign exchange computer application interfaces in real-time with the global treasury computer system to process first FX rates for currencies supported by the global treasury to determine first transfer FX rates, and wherein the foreign exchange computer application interfaces with the local treasury computer system to process second FX rates for currencies unsupported by the global treasury to determine second transfer FX rates, wherein the foreign exchange computer application comprises a foreign exchange management computer application functionality to generate and electronically transmit to  the local treasury computer system an electronic request for quote (RFQ) to obtain the second FX rates for unsupported currencies to execute said processing to determine the second transfer FX rates, wherein the foreign exchange computer application is configured to generate a separate RFQ for each transaction, enabling a single deal per transaction; and	wherein the foreign exchange computer application comprises a foreign exchange aggregation computer application functionality to obtain the first FX rates for supported currencies streamed in real-time from the global treasury computer system to execute said processing to determine the first transfer FX rates;	wherein the global customer data computer application is configured to process an automated linking validation comprising electronically verifying that a first profile associated with the first account in the first country and a second profile associated with the second account in the second country correspond to the same customer information, and generate a linking validation result responsive thereto;	wherein the global transfers computer application is configured to electronically connect with the global customer data computer application to process a transfer authorization comprising electronically retrieving the linking validation result, electronically retrieving in real time security compliance data matching (SCDM) scanning information for the customer account from the centralized customer computer database, and generating a transfer authorization result responsive thereto, wherein the SCDM provides a watchlist scan that performs a global compliance authorization check on the customer;	wherein the global transfers computer application is further configured to process the automatic transfer between the first account in the first country and the second account in the second country responsive to the transfer authorization result; and	wherein the computer control system is configured to cache the rates for the currency pairs to enable using the cached rates during an outage”. 

Claim 11 comprises inter alia the functions or steps of “processing first foreign exchange (FX) rates for first currencies supported by a global treasury, via a global treasury computer system, to determine first transfer FX rates;	processing second FX rates for second currencies not supported by the global treasury, via a local treasury computer system, to determine second transfer FX rates;	executing a treasury application programming interface, via a computer control system, to interface with said global treasury computer system and said local treasury computer system and to transmit real time the first and second transfer FX rates responsive to a real time rate request;	electronically receiving, via a centralized customer computer database, customer information including profile information for customers;	storing the customer information including the profile information in the centralized customer computer database;	
executing, via said computer control system, country specific processing operations responsive to the real time rate request and receiving the customer information stored in the centralized customer computer database;	receiving, via a front end application portlet, electronic global transfer instructions from a customer computer associated with a customer, wherein the front end application portlet is configured to provide integration into a personal internet banking system (PIB) of the customer computer and capture and validate amended instructions received from the customer computer, wherein the global customer data computer application authenticates the PIB of the customer, and upon authentication, provides the customer with access to the other linked PIBs in the other countries without requiring the customer to verify the PIBs in the other countries;	receiving, via an user interface, electronic global transfer instructions from the customer computer associated with the customer;	processing, via a global transfers computer application, the electronic global transfer instructions received by the front end application portlet and the user interface via an enterprise application interface from the customer computer and, responsive to said processing the electronic global transfer instructions, generating an electronic global transfer message to process an  automatic transfer of funds from a first account of the customer with a first entity in a first country having first country specific requirements to a second account of the customer with a second entity in a second country having second country specific requirements;	receiving, via a country selection portlet, an electronic country selection from the customer computer associated with the customer and communicating with the global transfers computer application via the enterprise application interface to verify the first account and the second account are transactable; and	electronically connecting, via a foreign exchange computer application, to the treasury computer system via the treasury application programming interface to receive real time rates for FX transfers, and processing the real time rates for use in determining transfer FX rates to be used in the automatic transfer between the first account in the first country and the second account in the second country, wherein the foreign exchange computer application interfaces in real-time with the global treasury computer system to process first FX rates for currencies supported by the global treasury to determine first transfer FX rates, and wherein the foreign exchange computer application interfaces with the local treasury computer system to process second FX rates for currencies unsupported by the global treasury to determine second transfer FX rates, wherein the foreign exchange computer application comprises a foreign exchange management computer application process to generate and electronically transmit to the local treasury computer system an electronic request for quote (RFQ) to obtain the second FX rates for unsupported currencies to execute said processing by the at least one central processing unit to determine the second transfer FX rates, wherein the foreign exchange computer application is configured to generate a separate RFQ for each transaction, enabling a single deal per transaction; and	wherein the foreign exchange computer application comprises a foreign exchange aggregation computer application process to obtain the first FX rates for supported currencies streamed in real- time from the global treasury computer system to execute said processing by the at least one central processing unit to determine the first transfer FX rates;	wherein the global customer data computer application is configured to process an automated linking validation comprising electronically verifying that a first profile associated with the first account in the first country and a second profile associated with the second account in the  second country correspond to the same customer information, and generate a linking validation result responsive thereto;	wherein the global transfers computer application is configured to electronically connect with the global customer data computer application to process a transfer authorization comprising electronically retrieving the linking validation result, electronically retrieving security compliance data matching (SCDM) scanning information for the customer account from the centralized customer computer database, and generating a transfer authorization result responsive thereto, wherein the SCDM provides a watchlist scan that performs a global compliance authorization check on the customer;	wherein the global transfers computer application is further configured to execute the automatic transfer between the first account in the first country and the second account in the second country responsive to the transfer authorization result; and	wherein the foreign exchange computer application is configured to cache the rates for all the currency pairs and store them in the foreign exchange management computer application process, and wherein when an outage occurs, transfers during the outage may be made using the FX rates stored in the foreign exchange management computer application process”.

The elements in bold are cited as being abstract ideas. The un-bolded elements are considered additional elements. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Analyzing records associated with each insurance claim to determine an impact that resulted from non-compliance (e.g., the opportunity cost that was lost due to the use of non-preferred service providers) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (global treasury computer system, local treasury computer system, treasury computer system, central processing unit) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network (global treasury computer system, local treasury computer system, treasury computer system, central processing unit). However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits “wherein the computer control system is configured to cache the rates for the currency pairs to enable using the cached rates during an outage” (claim 1) and “wherein the foreign exchange computer application is configured to cache the rates for all the currency pairs and store them in the foreign exchange management computer application process, and wherein when an outage occurs, transfers during the outage may be made using the FX rates stored in the foreign exchange management computer application process” (claim 11) are identified as extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0021-0026]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Caching has been identified as an extra-solution activity (see prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the Conclusion section for prior art showing caching). Thus, the claims are not patent eligible.
As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed toward non-statutory subject matter. The claim recites a judicial exception centralized customer computer database (software not stored on hardware), plurality of computer applications or portlets (software not stored on hardware), a global customer data computer application (software not stored on hardware), global transfers computer application (software not stored on hardware), country selection portlet (software not stored on hardware), foreign exchange computer application (software not stored on hardware) without the use of a physical medium. Therefore, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Descriptive material (software) can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Both types of "descriptive material" are nonstatutory when claimed as descriptive material per se., 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic carrier signal, do not make it statutory. Note: When amending the claim to overcome this rejection the recited physical device which stores the software should recite the non-transitory embodiment of the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. US 10803430 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Interpretation – Method Steps
Claims 11-20 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is not recited what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it should be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it should be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112: Applicant's arguments with regards to 35 USC § 112 have been fully considered but are not persuasive. The amended claims only resolves the instance of “a treasury computer system”. The remaining instances are still recite software element(s) but do not recite what physical structural perform contain and perform the function of the cited software element(s) nor do the claim recite the components of the various systems or how each system is connected. The claim limit of being “executable by said processor” does not resolve this issue (software is executable). Claim 11 does not even recite that the computer control system comprising a processor and a memory comprising program instructions, wherein the program instructions are executable by the processor when executed. The specification and Figure 1 appear to show these claim elements as software. Therefore, the examiner maintains the rejection. 


EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered and are persuasive. Caching is merely a form of storing data. A pre-computer analogy is that a user obtains a hard copy of rates for al currency pairs and then uses the rates as needed for global transfers. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-M page 1 and A-C page 2 submitted 05/13/2022 used as prior art and in the conclusion section in the office action submitted 05/13/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
12/03/2022